 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANNE CASH,                                          Case No.: 17-CV-0041 W (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  ATTORNEY’S FEES UNDER 42
                                                         U.S.C. § 406(b) [DOC. 29]
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security
15
     Administration,
16                                    Defendant.
17
18         Pending before the Court is Plaintiff’s counsel, Laura E. Krank’s (“Counsel”)
19   motion for attorney’s fees under 42 U.S.C. §406(b). Counsel requests an order granting
20   her $21,224.00 in fees, with a credit to Plaintiff for the EAJA fees previously paid in the
21   amount of $3,625.50. On March 22, 2019, Defendant filed a response taking no position
22   on the request. (See Def’s Response [Doc. 30].) Plaintiff was served with the motion and
23   notified that any response had to be filed within 14 days. (Amend. Mot. [Doc. 29] 2:4–
24   16.) To date, Plaintiff has not filed a response to Counsel’s attorney’s fee request.
25         The Court decides the matter on the papers submitted, and without oral argument.
26   See Civ.L.R. 7.1.d. For the following reasons, the Court GRANTS the motion [Doc. 29].
27                                                   1
                                                                                 17-CV-0041 W (JLB)
 1   I.    DISCUSSION
 2         Section 406(b) provides, in relevant part:
 3         Whenever a court renders a judgment favorable to a claimant under this
           subchapter who was represented before the court by an attorney, the court may
 4
           determine and allow as part of its judgment a reasonable fee for such
 5         representation, not in excess of 25 percent of the total of the past-due benefits
           to which the claimant is entitled by reason of such judgment . . . .
 6
 7   Id. “In contrast to fees awarded under fee-shifting provisions such as 42 U.S.C. § 1988,
 8   the fee is paid by the claimant out of the past-due benefits awarded; the losing party is not
 9   responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir.2009) (en
10   banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802, (2002)). “The goal of fee awards
11   under section 460(b) is to provide adequate incentive to represent claimants while
12   ensuring that the usually meager disability benefits received are not greatly depleted.”
13   Thomas v. Colvin, 2015 WL 1529331, *1 (E.D. Cal. 2015) (citing Cotter v. Bowen, 879
14   F.2d 359, 365 (8th Cir.1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807).
15         In evaluating an attorney’s fee request, courts “must respect ‘the primacy of lawful
16   attorney-client fee arrangements,’ … ‘looking first to the contingent-fee agreement, then
17   testing for reasonableness.’” Crawford, 586 F.3d at 1148 (quoting Gilbrecht, 535 U.S. at
18   793, 808). Factors courts may consider in evaluating the reasonableness of the attorney
19   fee award are: (1) the character of the representation; (2) the results achieved; (3) whether
20   the attorney engaged in dilatory conduct; (4) whether the benefits are large in comparison
21   to the amount of time counsel spent on the case; and (5) the attorney’s record of hours
22   worked and counsel's regular hourly billing charge for non-contingent cases. Thomas,
23   2015 WL 1529331, *2 (citing Crawford, 586 F.3d at 1148).
24         Here, Counsel was successful in obtaining a favorable decision for Plaintiff in this
25   Court, which granted in part Plaintiff’s summary-judgment motion, denied Defendant’s
26   summary-judgment motion and remanded the case to the Social Security Administration
27                                                2
                                                                                  17-CV-0041 W (JLB)
 1   for further proceedings. (Order [Doc. 21] 2:28–3:4.) On remand, the Commissioner
 2   granted Plaintiff’s application for benefits, entitling her to receive $84,996.00 in
 3   retroactive benefits. (Krank Decl. ¶¶ 3, 4, citing Ex. 2 and Ex. 3. 1) Thus, no reduction is
 4   warranted due to a substandard performance, nor is there any basis to reduce fees based
 5   on dilatory conduct, as there is no indication Counsel caused any excessive delay.
 6   Additionally, the Court has reviewed the amount of time spent on this matter, Counsel’s
 7   experience, and the United States Consumer Law Attorney Fee Survey Report 2015–
 8   2016. (See Krank Decl., ¶¶ 5–8, Ex. 4 and Ex. 5.) Considering all these factors, the
 9   Court finds the effective hourly rate is consistent with the market and the work on this
10   matter reasonable.
11
12   II.      CONCLUSION & ORDER
13            For the reasons stated above, the Court GRANTS Counsel’s motion for attorney’s
14   fees [Doc. 29] and ORDERS as follows:
15            1.      Counsel is AWARDED $21,224.00 in attorney’s fees.
16            2.      Counsel shall reimburse Plaintiff Anne Cash $3,625.50 for the EAJA fees
                      previously paid.
17
18             IT IS SO ORDERED.
19
     Dated: April 3, 2019
20
21
22
23
24
25
26
     1
         Laura Krank’s declaration, and all exhibits referenced therein are attached to the Amended Motion.
27                                                        3
                                                                                            17-CV-0041 W (JLB)
